department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t tax_exempt_and_government_entities_division number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number xxxxx tax_exempt_and_government_entities_division date date xxkxx xxkxx xkxxxx uniform issue list legend xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx m n o p q r s t u vo dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you are a nonprofit organization incorporated in the state of m your articles of incorporation state that your purpose is to spread the gospel of jesus christ through professionally run fishing tournaments you have a three person board_of directors none of the directors are compensated none of the directors are related through family or business in order to accomplish your stated purpose you run a tournament fishing trail that consists of four to five events in various places within the state of n tournament participation is limited to your membership full membership costs dollar_figure and family membership costs dollar_figurep participants must also pay an entry fee before being allowed to compete in the tournament the entry fee is dollar_figureq per boat per tournament each boat may have one two-person team teams may declare their intention to participate in all tournament trail events teams that so declare must pay dollar_figurer to guarantee their spot in every tournament event and to cover their first two entry fees all of the membership dues go to fund your expenses dollar_figures of every dollar_figureq entry fee goes into a pool of funds for that respective tournament of that pool is paid out to the event winner the remaining dollar_figures goes into a pool for the championship event if no fish are caught in a tournament event the dollar_figuret portion of the entry fee is refunded to each team the winning team from each event receives u points for purposes of the championship event points are distributed to the rest of the teams in five point increments based on the team’s finishing position relative to the winning team teams fishing in a tournament event but catching no fish will receive t points teams paying an entry fee for a tournament event but not actually showing up to fish will receive v points attendance at two out of four of your pre- tournament meetings will earn a team an additional u points to qualify for the championship event a team must participate in at least two out of the four pre-championship tournament events and catch at least one legal fish in one of the four pre-championship tournament events the ten teams meeting the above qualifications with the most points advance to compete in the championship event the winner of the championship event is entitled to full payout of the money in the championship pool and any additional prize money or prizes obtained from sponsors each of the four tournament events spans two days a friday evening and a saturday every friday evening event consists of a pre-tournament meeting the meetings run approximately two and one-half hours of that time slightly more than one half hour is spent presenting the gospel of jesus christ to your participants the rest of the time is spent eating dinner socializing and reviewing tournament rules attendance at the pre-tournament meeting is not a mandatory prerequisite for participation in the next day’s tournament activities the saturday tournament activities span approximately hours you lead a quick prayer of about to seconds directly before the tournament launch the rest of the hours is spent fishing and attending an awards ceremony sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and that no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 i a of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests 326_us_279 holds that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes revrul_77_366 1977_2_cb_192 provides an example of a non-exempt religious travel tour organization the organization arranged and conducted winter-time oceans cruises the organization's stated purpose was to provide a continuing education program in an atmosphere conducive to spiritual renewal however its only activities consisted of the regular arranging and conducting of fourteen-day winter-time cruises on chartered ships in addition to the usual cruise activities the organization provided activities that furthered religious and educational_purposes the programs conducted on each cruise included a schedule of lectures discussion groups and special interest workshops on religious topics at which attendance was not required for approximately four hours on each of the nine days the ship was at sea theologians and religiously-oriented psychologists led lectures discussions and workshops the remainder of the time was available for meals recreational activities and social functions certain activities of the organization specifically the lectures discussions workshops and some of the activities on shore furthered charitable purposes however the substantial amount of time energy and other resources regularly devoted to the conduct of extensive social and recreational activities demonstrated that the organization's conduct of such social and recreational activities served substantial independent purposes of a non-charitable nature in revrul_77_430 1977_2_cb_194 an organization which operated a religious retreat where recreational facilities were available was recognized as exempt the organization's activities were conducted at a rural lakeshore site donated to it by its founder although no fees were charged for the retreats participants were encouraged to contribute to the organization to whatever extent possible activities of a religious nature were scheduled on an hourly basis throughout the day although no recreational activities were scheduled there was a limited amount of free time in which the participants could relax and enjoy the facilities the revenue_ruling determined that the use of these facilities under these circumstances were incidental to the organization's purpose of advancing religion although you conduct some religious activity you are operated to promote substantial nonexempt purposes your activities are similar to those of the organization described in revrul_77_366 that organization offered religiously-oriented lectures for four hours per day for nine out of fourteen days on each of the cruises that it offered attendance at the religiously- oriented activities was not required and the remainder of the time was available for social and recreational activities on each of your tournament weekends you offer a little over one half hour of religiously-oriented activity attendance at that religiously-oriented activity is not required of tournament participants the remaining hours of the tournament weekend are spent on social and recreational activity thus like the organization in revrul_77_366 you devote a substantial amount of time energy and resources to social and recreational activities therefore your social and recreational activities serve substantial non-charitable purposes additionally unlike the organization described in revrul_77_430 you charge fees for participation in your activities you also have substantial amounts of recreational activity scheduled and only a limited amount of time scheduled for religious activities as a result your tournament activities are not incidental to the exempt_purpose of advancing religion you also award of your tournament fees to tournament winners tournament winners in and of themselves do not constitute a charitable_class therefore a major part of your assets are being distributed for the private benefit of individuals such private benefit is prohibited by sec_1_501_c_3_-1 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
